             Case 2:19-cv-00559-JAM-KJN Document 37 Filed 11/23/20 Page 1 of 1



1                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
2

3    UNITED STATES et al. ex rel.
     JEFFREY MAZIK,
4                                                     2:19-CV-0559 JAM KJN
             Plaintiffs,
5                                                     ORDER GRANTING
                      v.                              EX PARTE MOTION FOR EXTENSION
6                                                     OF TIME FOR SERVICE OF PROCESS
     KAISER PERMANENTE, INC., KAISER
7    FOUNDATION HEALTH PLAN, INC.,
     and EASTERSEALS, INC.,
8
             Defendants.
9

10
             The Court, having considered Relator’s Ex Parte Motion for Extension of Time for Service
11
     of Process, it is:
12
             ORDERED that the Motion for Extension of Time for Service of Process is GRANTED;
13   and it is further
14           ORDERED, that Relator Jeffrey Mazik’s deadline to serve his complaint on the

15   Defendants is extended by 90 days from November 26, 2020, up to and including, February 24,
     2021.
16

17

18   DATED: November 23, 2020                    /s/ John A. Mendez
                                                 THE HONORABLE JOHN A. MENDEZ
19                                               UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24
